                      UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF WISCONSIN
______________________________________________________________________________
SHAWN MURPHY,
                         Plaintiff,
      v.                                           Case No. 18-cv-584-pp

CARLA HARTMAN,
now known as CARLA CLOVER,
                        Defendant.
______________________________________________________________________________

   ORDER GRANTING PLAINTIFF’S MOTION TO DISMISS (DKT. NO. 10),
DENYING AS MOOT THE PLAINTIFF’S MOTION FOR EXTENSION OF TIME
       (DKT. NO. 14), AND DISMISSING CASE WITHOUT PREJUDICE
______________________________________________________________________________

      Plaintiff Shawn Murphy is a Wisconsin state prisoner representing

himself. On August 27, 2018, court screened his complaint and allowed the

plaintiff to proceed on a claim that defendant Carla Hartman denied him

access to the courts when she allegedly suspended his ability to obtain legal

loans for thirty days, which prevented him from timely filing a petition to the

Wisconsin Supreme Court, and then subsequently denied him a legal loan.

Dkt. No. 9 at 6. The court determined that the plaintiff had not stated claims

for relief against the other defendants named in the complaint and dismissed

them. Id. at 6-7. Since then, the plaintiff has filed a motion to dismiss the

entire case because the court did not allow him to proceed against four other

individuals named in the complaint. Dkt. No. 10. The court did not rule on that

motion right away. As a result, about seven weeks after the plaintiff filed the

motion, the defendant filed an answer. Dkt. No. 14. The plaintiff responded by

filing a motion asking about the status of his motion to dismiss and asking the

court to give him more time to figure out what to do about the answer. Dkt. No.

14.

                                         1
      The court did not allow the plaintiff to proceed on a claim against

defendant Muenchow because the plaintiff alleged only that Muenchow ruled

on an administrative grievance after the alleged violation took place. Dkt. No. 9

at 6-7. The court did not let the plaintiff proceed against defendants Helmer,

Wilson and Kamphuis because he did not allege that they had personal

involvement in the alleged violation. Id. at 7.

      In his motion to dismiss, the plaintiff reiterates his belief that these

defendants did violate his rights. Dkt. No. 10 at 1-4. He does not argue that the

court’s screening order erroneously dismissed the four former defendants.

Nonetheless, the court has reviewed the plaintiff’s complaint and the screening

order, and it would not reinstate any of the defendants. Thus, to the extent

that the plaintiff wants the court to reconsider its decision to dismiss the four

defendants, the court would deny his request.

      The plaintiff asks to dismiss the case because he sees no point in

continuing if the court will not let him proceed against all five of the defendants

he originally sued. Dkt. No. 10. That is his decision and his choice. The court

will grant this request and dismiss the case without prejudice. See Fed. R. Civ.

P. 41(a).

      In the plaintiff’s request for status of his motion to dismiss, the plaintiff

reiterates that prison staff have violated his constitutional rights. Dkt. No. 14

at 1. He also states that the court did not understand his complaint because

his impairments impede his ability to be understood. Id. at 2. The court

believes that it understood the plaintiff’s complaint, and it understands why he

believes that Muenchow, Helmer, Wilson and Kamphuis should be liable for

what happened to him. The court dismissed those defendants because the law

does not provide for liability under the circumstances the plaintiff has


                                         2
described. The plaintiff disagrees; he feels that defendants like these should be

liable. The court understands, but it is required to follow the law.

      The plaintiff does not have to respond to the defendant’s answer. Even

though the plaintiff has stated a claim against defendant Hartman (now

Clover), he has told the court that he does not want to proceed against her

unless he also can proceed against the four prison officials the court dismissed

at screening. The plaintiff cannot proceed against those individuals. So,

because the court is granting the plaintiff’s request to dismiss his case against

Clover, he does not need to do anything further.

      The court GRANTS the plaintiff’s motion to dismiss the case. Dkt. No.

10.

      The court ORDERS that this case is DISMISSED WITHOUT

PREJUDICE.

      The court DENIES AS MOOT the plaintiff’s motion for extension for time.

Dkt. No. 14.

      Dated in Milwaukee, Wisconsin this 19th day of November, 2018.

                                      BY THE COURT:


                                      ________________________________________
                                      HON. PAMELA PEPPER
                                      United States District Judge




                                        3
